The defendant was convicted of unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors, and appeals. No brief has been filed on behalf of appellant. There was ample evidence to support the verdict returned, and the trial court did not err in refusing to give the general affirmative charge in his favor, duly requested by defendant. We have examined each of the few exceptions reserved on the admission or rejection of testimony, and in each instance we find the ruling complained of to involve only an elementary principle of law, and to be free from prejudicial error. No written charges, other than the general affirmative charge, were refused to defendant. There being no prejudicial error in the record, the judgment is affirmed. Affirmed.